Matter of O'Gorman v O'Gorman (2014 NY Slip Op 07667)





Matter of O'Gorman v O'Gorman


2014 NY Slip Op 07667


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
BETSY BARROS, JJ.


2014-03630
 (Docket Nos. F-3564-12/12A, F-3564-12/12B, F-3564-12/13C)

[*1]In the Matter of Sarah O'Gorman, respondent, 
vJohn O'Gorman, appellant. (Proceeding No. 1)In the Matter of John O'Gorman, appellant, vSarah O'Gorman, respondent. (Proceeding No. 2)


Kamaras & Scibetta, PLLC, Brooklyn, N.Y. (Philip L. Kamaras of counsel), for appellant.
Annette G. Hasapidis, South Salem, N.Y., for respondent.

DECISION & ORDER
In related child support proceedings pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Woods, J.), entered March 3, 2014, which denied his motion for leave to renew his objections to so much of an order of the same court (Krahulik, S.M.), dated August 1, 2013, as granted the mother's petition for an upward modification of his child support obligation, which were denied in an order entered October 29, 2013.
ORDERED that the order entered March 3, 2014, is affirmed, with costs.
A motion for leave to renew, inter alia, "shall be based upon new facts not offered on the prior motion that would change the prior determination" (CPLR 2221[e][2]) and "shall contain reasonable justification for the failure to present such facts on the prior motion" (CPLR 2221[e][3]). A motion for "renewal  is not a second chance freely given to parties who have not exercised due diligence in making their first factual presentation'" (Rubinstein v Goldman, 225 AD2d 328, 328-329, quoting Matter of Weinberg, 132 AD2d 190, 210). Here, the Family Court providently exercised its discretion in denying the father's motion for leave to renew, since the father failed to present "new facts" that were unavailable to him at the time of the hearing before the Support Magistrate or when he filed his written objections and, in any event, the "new facts" would not have changed the prior determination (see Williams v Nassau County Med. Ctr., 37 AD3d 594; Giovanni v Moran, 34 AD3d 733, 734).
CHAMBERS, J.P., SGROI, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court